Citation Nr: 1533177	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable initial rating for residual scarring of a gunshot wound to the left posterior iliac crest region. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to Muscle Group (MG) XVIII, with impaired thigh rotation and hip stabilization of the left thigh.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  He testified in July 2013 at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

As a procedural matter, the issues were previously remanded in April 2014 for evidentiary development to include requesting outstanding VA treatment and Social Security Administration (SSA) records.  This was accomplished and the claims were readjudicated in a March 2015 supplemental statement of the case.  For this reason, the remand orders have been substantially complied with and the Board may proceed with a decision at this time.

Further, in September 2014, the RO granted a 50 percent rating for PTSD for the entire rating period on appeal.  The claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

Next, a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record, to include the March 2010 VA examination and the July 2013 Board hearing testimony, raised the issue of unemployability.  Therefore, the TDIU claim is part of the pending increased rating claims and is listed on the Title Page.

Finally, the issues of entitlement to a higher rating for a MG XVIII injury and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, PTSD has been characterized by flashbacks, sleep impairment with nightmares, depressed mood, hypervigilance, heightened startle response, flattened affect, and difficulty in establishing and maintaining relationships; but has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran has two scars on his posterior and anterior left iliac crest region that are superficial and asymptomatic; the scars are not painful or unstable and do not result in any disabling effects.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an initial compensable rating for residual scarring of a gunshot wound to the left posterior iliac crest region have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5013A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

PTSD

The Veteran is in receipt of a 50 percent rating for PTSD under DC 9411 for the entire rating period on appeal.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so)).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned a GAF score of 55 in a March 2010 VA examination.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in March 2011 (i.e., prior to August 4, 2014), the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

During a March 2010 VA examination, the Veteran reported occasional flashbacks of his experiences in Vietnam.  He reported sleep disturbance, including nightmares.  He stated that his worst symptom was his heightened startle response and noted that any unexpected sound or movement caused him to become extremely startled.  He also reported hypervigilance and avoided all stimuli that evoked memories of the war experience.  He noted that he tended to isolate himself to a minimal degree and avoided large congested areas and large populated areas.  However, he did report having friends.  He also stated that he had mood swings and became depressed on a regular basis.  

The examiner noted that the Veteran presented with disheveled and dirty clothing and had not shaved for several days.  Upon mental status examination, the examiner noted that the Veteran was cooperative throughout the evaluation.  Motor activity was calm with mood and affect significantly blunted.  Speech was normal.  There was no evidence of perceptual impairment or any evidence of thought disorder.  Thought content was appropriate to the evaluation.  He denied both suicidal and homicidal ideation.  He was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment impulse control, and insight were all intact.

The March 2010 examiner also noted that the Veteran had never had a long-term relationship, but kept in contact with his brother and his parents.  It was noted that the Veteran enjoyed arts and crafts.  He stated that he helped make awnings with a friend and he did socialize with his friends and did not appear to be extremely isolative.  The examiner did note, however, that the Veteran did appear to have difficulty forming close personal relationships.

The examiner also noted that the Veteran had an "extremely erratic work history" and had been known to have had minimal structured employment since he left the service.  As a consequence, the examiner stated that the current symptoms of PTSD were "somewhat associated with his erratic work history;" however, the Veteran's current ability to work was unable to be assessed due to the long period of time between his last job and the present.  The examiner assigned a GAF score of 55-60, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

During the July 2013 Board hearing, the Veteran testified that he was living alone and was able to manage activities of daily living.  He also testified that he had been a caretaker to his parents for approximately 12 years prior to their death.  He also reported not having stable employment for the last 40 years.  

Pursuant to the Board's April 2014 remand, the AOJ was asked to request SSA disability records and VA treatment records.  In a June 2014 response letter, the SSA stated that the Veteran's records were unavailable as they had been destroyed.  

VA treatment records from the East Orange VA Medical Center were also received.  In a May 2013 VA treatment record it was noted that the Veteran had difficulty sleeping.  He reported that he had tried to work, but had difficulty with concentration.  Upon mental status exanimation, appearance was normal, affect was not labile, mood was euthymic, thought process was goal-oriented, memory was good, and he denied hallucinations, delusions, and suicidal ideation.

Based upon review of all the evidence of record, both lay and medical, the Board finds that throughout the entire rating period on appeal, the Veteran's PTSD has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating currently assigned.  He experiences nightmares and difficulty sleeping, but this is specifically contemplated under the criteria for a lower 30 percent rating.  His disturbance of motivation and mood (depression) and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with his hypervigilance, which is a symptom contemplated under the lower 30 percent rating.  

Moreover, the Veteran has stated that he has friends and enjoyed arts and crafts.  He was also able to care for himself and his parents prior to their deaths.  Further, the March 2010 examiner did not note any symptoms relating to impaired judgment, thinking, or suicidal or homicidal ideation.  Although the Veteran was noted to have difficulty in establishing and maintaining relationships, he reported having a friends and a relationship with his brother.  This demonstrates that he is capable of, at least in part, maintaining family relationships and friendships.  Moreover, he was assigned a GAF score of 55 during the March 2010 VA examination.  Although not dispositive, this GAF score contemplates moderate PTSD symptoms or moderate impairment in social or occupational functioning.  This GAF score is consistent with a 50 percent rating.

For these reasons, that the weight of the evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, a rating in excess of 50 percent is not warranted.

Residual Scarring

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, DCs 7800-7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The Veteran's claim was filed in January 2010; therefore, the revised rating criteria for scars are applicable in the present case. 

Under the revised rating criteria, DC 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 sq. in. (39 sq. cm.) but less than 12 sq. in. (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.). A 30 percent rating requires an area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 sq. in. (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying tissue damage. 

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 sq. in. (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) to DC 7802 provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  

Under DC 7805, other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code.  

In a March 2010 VA examination, the examiner noted that the Veteran had a left posterior lateral iliac crest region surgical scar.  The scar was clean, dry, well-healed, superficial, and nontender, with no loss of muscle mass beneath it.  The scar was slightly reddish compared to surrounding skin and measured 2 cm x 1 cm.  Over the anterior left lower quadrant region there was another small vertical scar that was superficial, well-healed, stable, nontender and also slightly reddish compared to surrounding skin with no loss of muscle mass beneath it.  The scar measured 7 cm x 1 cm.  There was no pain to palpation over the iliac crest.

During the July 2013 Board hearing, the Veteran testified that he had loss of sensation on the scars, but that they healed correctly.  He denied infection or skin problems.  He did not testify that his scars were painful or that symptoms relating to his scar had worsened since the last VA examination.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the left iliac crest scars do not warrant a compensable rating under DC 7804 at any time during the appeal period.  The preponderance of the evidence is against finding that the scars are unstable or painful as described for a 10 percent evaluation under DC 7804.  Although the March 2010 examiner noted that the scar were a reddish color, they were clean, dry, stable, well-healed, superficial, nontender, and with no loss of muscle mass beneath them.  Further, the Veteran himself has denied any problems associated with his scars.  Therefore, a compensable evaluation is not warranted under DC 7804.

The Board has also considered whether a compensable evaluation is warranted under other potentially applicable provisions of the diagnostic code.  Pursuant to the March 2010 examiner's findings, the Veteran's scars are not shown to be deep and nonlinear; as such, DCs 7801 and 7802 are not for application. 

Further, the scars do not result in any disabling effects to warrant a rating under another appropriate diagnostic code in accordance with DC 7805.  During the July 2013 Board hearing, the Veteran did not contend that his scars resulted in any disabling effects.  Therefore, a compensable rating is not warranted under DC 7805 based on disabling effects due to residual scarring.

Extraschedular Consideration

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as flashbacks, sleep impairment with nightmares, depressed mood, hypervigilance, heightened startle response, flattened affect, and difficulty in establishing and maintaining relationships (PTSD) and pain and loss of sensation (residual scarring), are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as affect, speech pattern, panic and depression, memory loss, judgment, thinking, motivation, and mood (for PTSD) and size, stability, functional limitation, and pain (for residual scarring).  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's PTSD and residual scarring of the left iliac crest region claims arise from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The service treatment and personnel records, VA treatment records, and the Veteran's statements, to include a transcript of the July 2013 Board hearing, have been associated with the claims file.  Further, the AOJ has made attempts to obtain SSA records, however, as those records have been destroyed, further efforts would be futile.  

The Veteran was also afforded VA examinations in March 2010 to address the severity of his PTSD and scar disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As set forth in detail above, the examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of PTSD and scars on his occupational and daily activities.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

For the entire initial rating period on appeal, a rating in excess of 50 percent for PTSD is denied.

A compensable initial rating for residual scarring of a gunshot wound to the left posterior iliac crest region is denied. 


REMAND

The Veteran seeks a rating in excess of 10 percent for residuals of a gunshot wound to MG XVIII.  He was last afforded a VA examination in March 2010, over five years ago.  During the March 2010 examination, the examiner noted that the Veteran complained of pulling and tightness over the surgical site region; however, he denied incapacitating episodes and flare-ups.  The examiner also noted that he Veteran did not use any assistive device.  

During the July 2013 Board hearing, the Veteran testified that he experiences loss of balance, limps, and leans as a result of the thigh injury.  He testified that when he stood for too long, he experienced a numbing sensation and was then unable to walk correctly.  He also testified that he occasionally used an assistive device (cane) during periods of flare-ups.  His testimony essentially represents worsening symptoms associated with his service-connected disability.  Specifically, he now contends that he occasionally uses a cane, experiences flare-ups, and has difficulty standing and walking.  As such, he should be afforded a new examination to assist in determining the current level of severity of his left thigh disability.  

The Board's remand regarding the claim for a higher rating for the left thigh disability could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issue being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from the East Orange VAMC and associate them with the electronic claims file.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for an examination in order to assist in determining the current severity of his residuals of a gunshot wound to MG XVIII, with impaired thigh rotation and hip stabilization of the left thigh.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the examiner in connection with the examination.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


